DETAILED ACTION
This action is in response to the amendments filed on Jan. 13th, 2022. A summary of this action:
Claims 1-22 have been presented for examination.
Claims 1-12, 14, 17, 20-21 have been amended
Claim 22 is newly added
Claims 1-22 are objected to because of informalities
Claims 1-3, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al., US 2015/0025855 in view of Araujo et al., “Analytical and experimental investigations on thread milling forces in titanium alloy”
Claims 4-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al., US 2015/0025855 in view of Araujo et al., “Analytical and experimental investigations on thread milling forces in titanium alloy” and in further view of Leu et al., US 2007/0134625 
This action is non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(b) Rejection
	In view of the applicant’s amendments and supporting arguments, the rejection is withdrawn.

Regarding the § 101 Rejection
	In view of the applicant’s amendments and supporting arguments, the rejection is withdrawn. 

Regarding the indication of allowable subject matter over the prior art
	The indication is withdrawn.
	A new grounds of rejection under § 103 is presented below. As such, this action is non-final. 

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
Claims 2-22 recite, in part: “Method according to Claim” – these should recite “The method accord claim...” 
Claim 1 recites: “Method comprising” – this should recite: “A method comprising...”
Claim 17 recites: “...wherein responsive to the determination of a provisional axis of symmetry of the opening” - claim 1 has a determination of “an axis of symmetry”, not “a provisional axis”, i.e. claim 17 should recite: “...wherein responsive to a determination of a provisional axis of symmetry of the opening...” 
Claim 21 recites, in part: “wherein taking into account the position and orientation of the axis of symmetry” – this should recite: “wherein taking into account a position and an orientation of the axis of symmetry...” as these elements were not previously recited 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al., US 2015/0025855 in view of Araujo et al., “Analytical and experimental investigations on thread milling forces in titanium alloy”

Regarding Claim 1
Fisker teaches: 
	Method comprising:
	planning a dental structure, through the steps of: (Fisker, abstract: “A method of virtually designing a customized healing abutment and a drill guide for a patient,...”)
providing a 3D model of the dental structure having at least one radially symmetrical opening and, (Fisker, ¶ 41: “The virtual design of the customized healing abutment and the drill guide may be performed by means of 3D modeling, which is the process of developing a mathematical, wireframe representation of any three-dimensional object, called a 3D model, via specialized software. Models may be created automatically, e.g. 3D models may be created using multiple approaches: use of NURBS curves to generate accurate and Smooth surface patches, polygonal mesh modeling which is a manipulation of faceted geometry, or polygonal
mesh Subdivision which is advanced tessellation of polygons, resulting in smooth surfaces similar to NURBS models.”, e.g. figures 12-13 provide examples of the 3D modelling approach used
and then as to the radially symmetrical opening: see ¶ 97: “In some embodiments, an uppermost surface of the customized healing abutment comprises an opening for accommodating the screw head of an implant Screw by which the customized healing abutment is to be attached to an implant, and the customized healing abutment is designed to provide a smooth transition from the customized healing abutment to the implant screw” -  a skilled person would have inferred that an “opening for accommodating the screw head” would have been radially symmetrical for the screw, e.g. see figure 20 and ¶¶ 362-365 for an example, as a second example – see fig. 14 (a) and 14(b) for the drill guide with drilling holes in 3D)
determining, based on the provided 3D model of the dental structure, an axis of symmetry of the at least one radially symmetrical opening of the dental structure in relation to said 3D model, and (Fisker, ¶¶ 363-364: “...The customized healing abutment 2001 is arranged  such that bores 2092 of the two are aligned. The customized healing abutment 2001 has an uppermost Surface 2090 comprising an opening 2091 for the head of the implant SCCW...FIG. 20b shows an implant screw 2093 with a screw head 2094 and a screw body 2095. The screw head has a height Hhead and the screw body a height Hbody along the longitudinal axis of the screw 2093. [example of a determined axis of symmetry]”  and ¶ 365: “The customized healing abutment is virtually designed taking into account information relating to the implant screw, Such that the customized healing abutment is designed to provide a smooth transition 2096 between the uppermost surface 2090 of the customized healing abutment and the uppermost Surface of the screw head 2094.”, i.e. ¶ 98: “The smooth transition may be such that the uppermost Surfaces of the customized healing abutment and of the implant screw head are in the same plane when the implant screw is arranged in relation to the customized healing abutment. [example of a determination including the axis of symmetry]”)
manufacturing the dental structure, using a CAM (Computer Aided Manufacturing) processing machine, from a blank based on said determined axis of symmetry (Fisker, ¶ 338: “The system then comprises a unit 1658 for transmitting a designed virtual 3D model of the drill guide to e.g. a computer aided manufacturing (CAM) device 1659 for manufacturing the drill guide or to another computer system e.g. located at a remote fabrication center, where the drill guide is manufactured.”, e.g., ¶ 345: “When designed, the drill guide and of the customized healing abutment can be manufactured using direct digital manufacture techniques such as 3D printing or milling in step 1766.” and ¶ 350 – a skilled person would have inferred that “milling” is from a blank, e.g. see the instant specification ¶ 2  are known from the state of the art.”)

Fisker does not explicitly teach:
... to minimize forces acting laterally on a tool of the CAM processing machine

Araujo teaches: 
to minimize forces acting laterally on a tool of the CAM processing machine (Araujo, abstract teaches “...This investigation does the analysis of thread milling parameters: thread geometry, cutting conditions and tool angles, which can be applied to the tool optimization...” wherein § 1 ¶ 2 teaches that it is for applications such as “dental implants” with “thread milling” and § 6 # 2 further : “The average resultant forces is linked to cutting conditions and also to tool geometry used. This study shows that it exists an optimized flute angle to reduce the resultant forces [including the lateral forces]” - see § 2 ¶ 1 and figures 1 and 3 for more details, as well as §§ 2.1-2.4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Fisker on a system for “virtually designing a customized healing abutment and a drill guide for a patient” (Fisker, abstract) which includes “milling” the designs (Fisker, ¶¶ 354-355 and elsewhere) with the teachings from Araujo on a technique of “tool optimization” during the “thread milling process” (Araujo, 

Regarding Claim 2
Fisker teaches: 
	Method according to Claim 1, wherein the dental structure is a structure selected from the list consisting of a single abutment having a screw channel, a bridge having at least one screw channel, a drilling template having at least one drill channel, an impression tray having at least one opening, and a model casting having at least one opening. (Fisker, figure 20 shows an “abutment” with a “screw” channel (see ¶¶ 362-365 for clarity) – for the drilling template: ¶ 78: “The drill guide and the customized healing abutment may be designed simultaneously e.g. by activating a virtual button in a user interface adapted for simultaneous designing of the two, or the drill guide and the customized healing abutment can be designed sequentially Such that one is designed before the other e.g. in separate user interfaces visualized on the same visual display unit.” and see figure 14 along with ¶334 which shows that the “drill guide” has “drilling holes”)

Regarding Claim 3

	Method according to Claim 1, wherein the 3D model of the dental structure is a triangle mesh and describes the surface of the dental structure. (Fisker, ¶ 41 teaches using “polygonal meshes” for the “Models” – and then see ¶ 156: “...3D model represents the 3D object using a collection of points in 3D space, connected by various geometric entities such as triangles, lines, curved surfaces, etc...” – a skilled person would have inferred that the polygonal meshes included embodiments in which the polygons are triangles, as to these describing the structure: see figures 12-14 for examples of this)

Regarding Claim 17.
Fisker teaches: 
	Method according to Claim 1, wherein responsive to the determination of a provisional axis of symmetry of the opening, an optimization takes place at a narrowest segment of the opening, wherein, using an iterative process, the provisional axis of symmetry is modified in such a way that a cylinder having a largest possible radius fits into the opening, wherein, after the termination of the iterative process, an optimized axis of symmetry of the opening is determined. (Fisker, ¶ 63”This can be done by placing the final restoration first, because then no considerations regarding other dental component or parts, such as the implant, the abutment etc., should be made. After the final restoration has been virtually placed, then the implant can be virtually placed to check if there is space enough for the implant between the neighbor teeth roots, the nerves, the bones etc. and if the jaw bone is sufficiently healthy and strong to Support the dental implant. With the final restoration placed relative to the jawbone Later the final restoration can be virtually designed to provide an improved fit to the implant position and orientation and to the implant abutment or the like.” and ¶ 343: “In step 1764 the implant is virtually placed relative to the jawbone in the CT scan Such that it is arranged according to a planned implant placement....The implant placement may be optimized with respect to the adequateness of the jaw bone for Supporting the implant and with respect to insertion directions for the implant into the bore which is to be drilled into the jaw bone...” in other words, the system first determines the “optimized” implant and abutment, including ‘with respect to insertion direction” [examples of provisional axis of symmetry] 
wherein ¶ 362 clarifies: “FIG. 20 shows a design [example resulting design] of the customized healing abutment where the transition to the implant screw is smooth” – and see figures 20-20c which shows the cylinder having the largest possible radius has been used 
for claim interpretation, see figure 4 in the instant specification and the description on page 17: “The provisional axis of symmetry 50 is 10 modified using an iterative process until a cylinder 51 having a largest possible radius 52 fits into the opening 3. As a result, therefore, an optimized axis of symmetry 4 of the opening 3 is identified.” – i.e. Fisker’s fig. 20 shows a substantially similar result

Regarding Claim 18.
Fisker teaches: 
Method according to Claim 17, wherein a third criterion for eliminating incorrect candidates for a possible axis of symmetry  after the optimization is that a distance from a valid axis of symmetry to the 3D model is not less than a set minimum distance. (Fisker, ¶ 124: “Thus the visible part of the neighbor teeth may also impose limitations [criteria for eliminating incorrect candidates] to the implant position and/or orientation and/or design. The limitation may e.g. be related a maximum acceptable angle of the longitudinal axis of the implant relative to the normal of the occlusal plane of the patient’s set of teeth. It may be an advantage to define such a maximum acceptable angle relative to the occlusal plane in order to obtain a good mechanical functionality of the implant and the final restoration arranged in the implant.”, e.g. ¶ 116: “I.e. a virtual plan or guide for the insertion may be designed, i.e. Such as: the implant should be inserted down wards with an angle relative to the occlusion plane of 2 degrees etc.” and ¶ 120: “Thus the implant does not have to be inserted in a straight vertical orientation, but can inserted with a small, medium or large angle relative to Vertical” to clarify: see figures 20-20c – the systems “limitations” as show in this figure result in a centered implant [zero distance from a valid axis of symmetry] for the “implant position” with a variable angle for the axis, e.g. “2 degrees” (¶ 116)
as to claim interpretation: see fig. 4 # 54 in the instant specification, wherein # 4 is the “optimized axis of symmetry” [i.e., centered and vertical with respect to the top] and # 54 shows that “the provisional axis of symmetry 50 was moved 20 to the optimized axis of symmetry 4,” (page 17 of the spec) – in other words, a skilled person would have inferred from the disclosure that this limitation was conveying, under the BRI, that the final optimized axis is centered and vertical relative to the top of the structure, e.g. # 2 in fig. 4 – Fisker as relied upon 

Regarding Claim 19.
Fisker teaches: 
	Method according to Claim 17, wherein a fourth criterion for eliminating incorrect candidates for a possible axis of symmetry after the optimization is that the length of the opening is less than a set minimum length. (Fisker, ¶ 102: “In some embodiments, the customized healing abutment is designed to have a height is within an interval [example of being within a min/max length] defined by the screw length.”)

Regarding Claim 20.
Fisker teaches:
	Method according to Claim 1, wherein after the determination of the axis of symmetry, a complete reconstruction of the radially symmetry opening takes place with a known axis of symmetry, wherein the reconstructed opening is assigned to the already provided 3D model of the dental structure. (Fisker, figure 12, including # 1204 and ¶ 329: “FIG. 12 shows...The implant 1204 is indicated by full lines or contour in the different views.”, also see figure 13(a) # 1301/1306 and ¶ 332: “In FIG.13a) an abutment is virtually designed. The abutment may be a customized healing abutment 1301 or an implant abutment 1306 for a final restoration.” – these are examples of the complete reconstruction of the opening with the axis of symmetry in the 3D model)

Regarding Claim 21.
Araujo teaches: 
	Method according to Claim 1, wherein taking into account the position and orientation of the axis of symmetry of the opening relative to the dental structure as well as a radial profile of the opening, a control path of the CAM processing machine is optimized in order to carve the opening from the blank parallel or substantially parallel to said axis of symmetry. (Araujo, § 2 ¶ 1 and figures 1 and 3: “After the penetration, the tool is said to be in ‘‘full machining’’ (FM) and the tool axis trajectory [example of a control path] describes a rtt radius circle in the XY projection plane inside the drilled hole. The internal threads studied in this article are metrical, right hand, one tool pass is used and the cutting begins with the tool in the lower part of the hole, ending in the top after producing the helical trajectory [second example of a control path]...” – in other words, the “tool axis trajectory” is such that the milling tool axis is parallel to the axis of symmetry of the hole, as shown in fig. 1(b) 
for claim interpretation: see the instant specification figure 1, # 4 and # 24, as well as page 15, last paragraph: “The structure 1 to be produced is arranged within the blank 23 in such a way that the axis of symmetry 4 is oriented parallel to a central axis 24 of the tool 22...”, e.g. Araujo as relied upon above)

Regarding Claim 22.
Fisker teaches:
Method according to Claim 1, wherein the tool is a milling or grinding tool. (Fisker, ¶ 345: “When designed, the drill guide and of the customized healing abutment can be manufactured using direct digital manufacture techniques such as 3D printing or milling in step 1766.”, ¶ 355: “e.g. 3D printer or a milling machine.”)

Claims 4-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al., US 2015/0025855 in view of Araujo et al., “Analytical and experimental investigations on thread milling forces in titanium alloy” and in further view of Leu et al., US 2007/0134625 

Regarding Claim 4
Fisker teaches:
	Method according to Claim 1, further comprising:
	... displaying the 3D model of the dental structure, using a display device and virtually rotating said Page 2 of 12Application No. 16/344.829Attoniey Docket No. CAD-B160091.US3D model such that a user is virtually able to look through the opening in a 2D projection of the 3D model on the display device so that the user sees the opening as a hole. (Fisker, see figures 12 and 13 – in figure 12 as per ¶ 329: “FIG. 12 shows ...the full 3D model in the upper right corner. .The implant 1204 is indicated by full lines or contour in the different views...” and ¶ 331 describes for figures 13-13b: “FIG. 13 shows examples of virtually designing an abutment and a restoration for an implant.” wherein ¶ 40 clarifies that there is a “screw hole” in the implant in some embodiments – i.e., a skilled person would have found it obvious that this visualization would have shown the opening of the “screw hole” as a hole in at least the embodiments, e.g. when the 3D rotation that is shown in part in the figures is continued to e.g. see figures 14(a) and 14(b) the drill guide is shown from such a view wherein as per ¶ 226: “FIG. 14 shows an example of a manufactured drill guide for drilling holes [the openings are shown as holes] for implants in a patient's jaw.” 

Fisker, as taken in combination with Araujo, does not explicitly teach:
determine the axis of symmetry of the opening by...

Leu teaches:
determine the axis of symmetry of the opening by... (Leu, see figure 1, then see ¶¶ 39-40: “In Step 300, the first set of data points (120) obtained in Step 100 is filtered/selected to obtain a set of point cloud (310) representing the geometric information of the healing abutments. A Visual Interface is provided to a user during the selection of the set of point cloud (310). The set of point cloud (310) is then filtered again to get a second set of data points (320) representing the top edge of each healing abutment. The second set of data points (320), which is around circles in 3-D space, is used to determine the best fit of circles...A Bar-Cylinder Generation Algorithm is used to filter out the points around the top edge of a healing abutment, to fit a circle through these points, and to generate bar cylinders for the Cylinder Model.” – in other words, this is a computer-assisted method based on a “user...selection” to determine, in part, “a circle” at the “top edge of each healing abutment” – this includes determine the axis of symmetry – see ¶ 46: “The selected points are used as input to fit a circle axis of the circle indicates the position and orientation of each healing abutment...”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Fisker, as modified by Araujo above, on “A method of virtually designing a customized healing abutment and a drill guide for a patient,” (Fisker, abstract) with the teachings from Leu on “a computer-aided process of dental bar design for the purpose of fabricating removable implant based dental restorations.” (Leu, abstract) which uses “healing abutments” (Leu, at least ¶ 39) The motivation to combine would have been that “The aim of the invention is to improve and automate the present dental restoration design process, which is very labor intensive and requires a lot of artistic work on the part of a dentist. The invention includes the developments of several algorithms and their integration into a computer-aided system to process the gingival and related data scanned from a patient’s mouth...” (Leu, abstract)


Regarding Claim 5
Leu teaches:
Method according to Claim 4, further comprising:
	defining a provisional reference point for the axis of symmetry within the hole. (Leu, ¶ 39: “A Visual Interface is provided to a user during the selection of the set of point cloud (310).” [Example of defining provisional references points for the axis of symmetry] wherein as per ¶ 

Regarding Claim 6
Leu teaches: 
	Method according to Claim 4, further comprising:
	automatically determining a center point of the hole, which defines a provisional reference point through which the axis of symmetry passes, using a computer-assisted method. (Leu, ¶ 52: “Fit the data points with the best-fit circle to calculate the center and the radius of the circle. The least square method is used for fitting these points with a circle. FIG. 4(b) illustrates the sorted points on the top surface of the healing abutment and the circle that is fitted through them.” wherein as per ¶ 46 there is an “axis of the circle”, also see ¶ 60)

Regarding Claim 7
Fisker, as taken in combination with Araujo and Leu, teaches: 
	Method according to Claim 6, further comprising:
	automatically identifying, in said computer-assisted method, the hole in a 2D projection of the 3D model by segmenting a cast shadow of the 3D model and then identifying the center point as a centroid of the hole. (Fisker, see figure # 12 wherein as per ¶ 329 “The implant 1204 is indicated by full lines or contour in the different views. When the dentist or assistants looks at these scan, the implant will typically be in color [example of a cast shadow] so that it is easy to distinguish from the rest of the features in the Scan [example of segmenting]”  - and ¶ 329 in other words, the implant, including the hole, is identified by segmenting its cast shadow – as to identifying the center of this as a centroid: see Leu ¶ 52: “viii. Fit the data points with the best-fit circle to calculate the center and the radius of the circle.” wherein as per figure 1 the data points are from the “Point Cloud” – wherein as shown in figure 1 this is the segmented out portions of the jaw with the implant locations, depicted in 3D by the “Point Cloud”) 

Regarding Claim 8
Leu teaches: 
	 Method according to Claim 1, further comprising:
	determining the axis of symmetry of the opening, by displaying the 3D model of the dental structure is using a display device, and drawing, on a surface of the 3D model, a closed curve around the opening. (Leu, ¶ 46: “The selected points are used as input to fit a circle in 3-D space. The axis of the circle indicates the position and orientation of each healing abutment.”, e.g. ¶ 52: “FIG. 4(b) illustrates the sorted points on the top surface of the healing abutment and the circle that is fitted through them”- in other words, the closed curve of a “circle” is drawn around the opening, wherein this is used to determine an axis of symmetry (the axis of the circle) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Fisker, as modified by Araujo 

Regarding Claim 9
Leu teaches: 
	Method according to Claim 8, wherein an interpolation plane, in which the closed curve is centered, is determined with the aid of the closed curve, wherein a provisional axis of symmetry is determined perpendicular to the determined interpolation plane, and wherein a centroid of the closed curve is determined as a reference point for the axis of symmetry. (Leu, ¶ 40: “A Bar-Cylinder Generation Algorithm is used to filter out the points around the top edge of a healing abutment, to fit a circle through these points, and to generate bar cylinders for the Cylinder Model.” – wherein as per ¶ 47: “To find the plane that has the best fit through all the points, use the equation of the best-fit plane...”  clarified in ¶ 49 as: “To pass the best-fit plane through the data points, the sum of the squares of the shortest distanced, between the given points and the best-fit plane is minimized. The best-fit plane passes through the centroid (x,y,z) [i.e., the “best-fit plane” is an example of an interpolation plane] wherein this is based on the “circle in 3-D space” (¶ 46)  and its associated “axis of the circle” 
	as to the circle axis being perpendicular: ¶ 54: “Compute a second set of points by projecting the points of the circle on the XY-plane to a new plane” – i.e. draw a cylinder around the “axis” of symmetry of the circle

Regarding Claim 10.
Leu teaches:
	Method according to Claim 8, wherein the closed curve is drawn by the user by selecting anchor points on the surface of the dental structure, wherein an interpolation curve is automatically drawn through the anchor points. (Leu, ¶ 39: “A Visual Interface is provided to a user during the selection of the set of point cloud (310) [example of selecting anchor points]. The set of point cloud (310) is then filtered again to get a second set of data points (320) representing the top edge of each healing abutment. The second set of data points (320), which is around circles in 3-D space [examples of interpolation curve], is used to determine the best fit of circles.”)

Regarding Claim 11.
Leu teaches:
	Method according to Claim 1, wherein in order to determine the axis of symmetry of the opening by means of a computer-assisted search algorithm, at least one opening is identified automatically, wherein a closed curve around the opening is identified on a surface of the 3D model using a computer-assisted algorithm, wherein an interpolation plane, in which the closed curve is centered, is determined with the aid of the closed curve, wherein a provisional axis of symmetry is determined perpendicular to the determined interpolation plane, and wherein a centroid of the closed curve is determined as a reference point for the axis of symmetry. (Leu, ¶ 39: “A Visual Interface is provided to a user during the selection of the set of point cloud (310) . The set of point cloud (310) is then filtered again to get a second set of data points (320) representing the top edge of each healing abutment [identifying the opening]. The second set of data points (320), which is around circles in 3-D space [circles are examples of the closed curve, see ¶ 46 for clarification], is used to determine the best fit of circles.” – for the interpolation plane see ¶ 47: “To find the plane that has the best fit through all the points,...” and the follow-on description, for the axis of symmetry/center – see ¶¶ 52-54 for finding the “best-fit circle” including “calculate the center” and wherein the axis is used to generate the cylinder (¶ 54) [the projection along the “Z” axis]
	to summarize: a “bar-cylinder” is generated to represent the opening along the axis - see ¶¶ 39-58 for more details on the “Bar-Cylinder Generation Algorithm”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Fisker, as modified by Araujo above, on “A method of virtually designing a customized healing abutment and a drill guide for a patient,” (Fisker, abstract) with the teachings from Leu on “a computer-aided process of dental bar design for the purpose of fabricating removable implant based dental restorations.” 

Regarding Claim 12.
Leu teaches:
	Method according to Claim 8, wherein the surface of the dental structure is a bottom surface of a connecting geometry around the opening of the dental structure.  (Leu, ¶ 11: “Specifically, the top or bottom Surface (depends on whether an upper or lower gingival Surface is employed) of the Connector Model is first modified by the gingival surface of the Gingiva Model. Then, the modified Connector Model is combined with the Cylinder Model to yield the Dental-Bar Model.”)

Regarding Claim 13.
Leu teaches:
	Method according to Claim 12, wherein a computer-assisted edge detection algorithm, which automatically detects an edge of the bottom surface of the connecting geometry and defines said edge as the closed curve around the opening, is used to define the closed curve. (Leu, ¶ 11: “Specifically, the top or bottom Surface (depends on whether an upper or lower representing the top edge of each healing abutment. The second set of data points (320), which is around circles in 3-D space, is used to determine the best fit of circles” [example of “edge” detection])

Regarding Claim 14.
Fisker teaches:
	Method according to Claim 11, wherein in the application of the computer-assisted search algorithm, incorrect candidates for a possible axis of symmetry of the opening are eliminated with the aid of established criteria. ((Fisker, ¶ 124: “Thus the visible part of the neighbor teeth may also impose limitations [criteria for eliminating incorrect candidates] to the implant position and/or orientation and/or design. The limitation may e.g. be related a maximum acceptable angle of the longitudinal axis of the implant relative to the normal of the occlusal plane of the patient’s set of teeth. It may be an advantage to define such a maximum acceptable angle relative to the occlusal plane in order to obtain a good mechanical functionality of the implant and the final restoration arranged in the implant.”) 

Regarding Claim 15.
Fisker teaches:
Method according to Claim 14, wherein a first criterion for eliminating incorrect candidates for a possible axis of symmetry is that a valid axis of symmetry of the opening does not intersect the 3D model. (Fisker, ¶ 124 as cited above for the “limitations [criteria for eliminating incorrect candidates] to the implant position and/or orientation and/or design.”  which results in designs such as shown in fig. 20 to 20c which an example of this – i.e. the abutment does not intersect the sidewalls – for claim interpretation see figure 4, which is similar to Fisker’s figures 20 to 20c and show that the implant does not intersect the sidewalls/ # 58 which is the “Point on the surface of the 3D model”) 

Regarding Claim 16.
Leu teaches: 
	Method according to Claim 14, wherein a second criterion for eliminating incorrect candidates for a possible axis of symmetry is that the closed curve has a winding number of +1 or -1 about a valid axis of symmetry. (Leu, ¶¶ 39-40: “...The set of point cloud (310) is then filtered again to get a second set of data points (320) representing the top edge of each healing abutment...A Bar-Cylinder Generation Algorithm is used to filter out the points around the top edge of a healing abutment, to fit a circle through these points, and to generate bar cylinders for the Cylinder Model.” – under the broadest reasonable interpretation in view of pages 6-7 of the specification, the winding number encompasses the “orientation of the curve”, e.g. the direction of Leu’s circle – wherein the +1/-1 conveys, under the BRI that the circle may wind clockwise or counterclockwise for “360” degrees – which is merely the number of degrees of a circle – in other words, this limitation, under the BRI merely conveys that the curve 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alghazzawi et al., “Advancements in CAD/CAM technology: Options for practical implementation”, 2016 – see § 5, and §§7-8 
Araujo et al., “Modeling thread milling forces in mini-hole in dental metallic materials”, 2017 – see the abstract  and §2
Buser et al., “Optimizing Esthetics for Implant Restorations in the Anterior Maxilla: Anatomic and Surgical Considerations”, see the abstract, see figures 9a to 9c on page 49 and the abstract
Leu et al., “Chapter 8 Digital Design and Fabrication in Dentistry”, “Bio-Materials and Prototyping Applications in Medicine.”, 2008 – see § 8.2, see § 8.3 , see page 139 steps 1-4 and the subsections in § 8.4  - and see figure 8.28 on page 147, along with the summary on page 146 then see § 8.6.1 
Frysh et al., US 2005/0142517 – see the abstract, fig. 1 and ¶ 48
Geng, US 2005/0089822 – see the abstract, see figures 1-2, see ¶ 39 and ¶ 49
Kopelman et al., US 2007/0015111 – see the abstract, see figure 1 and figure 6, see their accompanying descriptions
Glor et al., US 2012/0239364 – see the abstract, see figures 1-9 and figure 28, see ¶¶ 157-160, see ¶¶ 166-169
Pieper, US 2013/0144417 – see the abstract and see figure 5-6 – these are substantially similar to figure 1 in the instant disclosure
Hart et al., US 2014/0343706 – see the abstract and figures 6-10
Saliger et al., US 2006/0106484 – see the abstract and figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147